


110 HR 3044 IH: To promote the use of anaerobic digesters by agricultural

U.S. House of Representatives
2007-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3044
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2007
			Mr. McHugh introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To promote the use of anaerobic digesters by agricultural
		  producers and rural small businesses to produce renewable energy and improve
		  environmental quality.
	
	
		1.Short titleThis Act may be cited as the Agrofuel
			 Rural Energy Empowerment Act.
		2.Use of anaerobic
			 digesters to produce renewable energySection 9006(a) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 8106(a)) is amended—
			(1)in paragraph (1),
			 by striking and at the end;
			(2)in paragraph (2),
			 by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(3)promote the use of
				anaerobic digesters to produce renewable
				energy.
					.
			3.Use of anaerobic
			 digesters to improve environmental qualitySection 1240A(6)(A) of the Food Security Act
			 of 1985 (16 U.S.C. 3839aa–1(6)(A)) is amended by inserting (including an
			 anaerobic digester) after site-specific animal waste management
			 facility.
		
